FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DHANANJAY KUMAR MEHTA,                           No. 13-72157

               Petitioner,                       Agency No. A096-044-969

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Dhananjay Kumar Mehta, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we review de novo claims of due process violations,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      The agency found Mehta not credible based on multiple inconsistencies in

the record, including significant inconsistencies regarding whether he was a

member of Ranvir Sena. Substantial evidence supports the agency’s adverse

credibility determination under the totality of the circumstances. See Shrestha, 590
F.3d at 1048. The agency reasonably rejected Mehta’s explanations for the

inconsistencies. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). We

reject Mehta’s contention that he was ineffectively assisted by prior counsel. See

Reyes v. Ashcroft, 358 F.3d 592, 597-98 (9th Cir. 2004) (requiring compliance with

Matter of Lozada where alleged ineffective assistance of counsel was not obvious

and undisputed on the face of the record). In the absence of credible testimony,

Mehta’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).




                                         2                                     13-72157
      Mehta’s CAT claim also fails because it is based on the same testimony

found not credible, and he does not point to any other evidence that shows it is

more likely than not he would be tortured if returned to India. See id. at 1156-57.

      Finally, we reject Mehta’s contentions that his due process rights were

violated. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                     13-72157